
	

114 S2807 IS: Preserving Public Access to Public Waters Act
U.S. Senate
2016-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2807
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2016
			Mr. Cassidy (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend title 54, United States Code, to require State approval  before the Secretary of the
			 Interior restricts access to waters under the jurisdiction of the National
			 Park Service for recreational or commercial fishing.
	
	
 1.Short titleThis Act may be cited as the Preserving Public Access to Public Waters Act. 2.Requirement of State approval of restriction of recreational or commercial fishing access to certain State or territorial waters under the jurisdiction of the National Park Service (a)In generalChapter 1049 of title 54, United States Code, is amended by adding at the end the following:
				
					104908.Requirement of State approval of restriction of recreational or commercial fishing access to
			 certain State or territorial waters under the jurisdiction of the Service
 (a)Definition of marine watersIn this section, the term marine waters includes coastal waters and estuaries. (b)Approval requiredThe Secretary shall not restrict recreational or commercial fishing access to any State or territorial marine waters or Great Lakes waters under the jurisdiction of the Service unless the restrictions are developed in coordination with, and approved by, the fish and wildlife management agency of the State or territory that has fisheries management authority over the marine waters..
 (b)Clerical amendmentThe analysis for chapter 1049 of title 54, United States Code, is amended by inserting after the item relating to section 104907 the following:
				104908. Requirement of State approval of restriction of recreational or commercial fishing access
			 to certain State or territorial waters under the jurisdiction of the
			 Service..
			
